Citation Nr: 1230390	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-49 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from August 1995 to February 1996, from December 1997 to December 2001, and from January 2005 to July 2007.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge in September 2010, but that he failed to report for the hearing.

In June 2011, the Board remanded the issue to the Appeals Management Center (AMC) for further development. 

Although the claim was originally characterized as entitlement to service connection for PTSD, medical evidence obtained following  the June 2011 remand shows that the Veteran has also been diagnosed with adjustment disorder and anxiety disorder.  To adequately reflect the claims, the issues have been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issue of entitlement to an acquired psychiatric disorder other than PTSD, to include adjustment disorder and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most probative evidence indicates that the Veteran does not suffer from PTSD. 



CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2008 pre-adjudication letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, VA medical treatment records, and VA examination reports.   

With respect to the prior remand directives, the Board notes that a VA examination was conducted as requested and additional VA treatment reports were obtained.  Accordingly, the remand instructions were substantially complied with, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); 38 U.S.C.A. § 1154(b) (West 2002). 

If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  


Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2011).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that memories of stressors associated with his documented service in Iraq during Operation Iraqi Freedom has resulted in PTSD.  In general, the Veteran reported that most of his experiences in Iraq involved his fear of dying.  Specifically, he reports that while he was on guard duty he and another soldier came under mortar attack.  He also reports that a friend, T.B., was injured by an IED while on mission to Q-West.  

The Veteran's DD Form 214 reflects that the Veteran served in an imminent danger pay area (Iraq) from October 2005 to October 2006.  

Service treatment records show that on report of medical history dated in April 2006, the Veteran indicated having problems sleeping since his return from overseas.  In an April 2007 report of mental status evaluation, he reported being depressed.

VA treatment records reflect a negative PTSD screen in December 2007.  In records dated from 2008 to 2010, the records include diagnoses of PTSD symptoms, "PTSD (provisional)," and PTSD.  

On VA examination in June 2011, the Veteran responded in the affirmative when asked by the examiner if he experienced traumatic or frightening experiences.  He reported that he served in Iraq from October 2005 to October 2006 with A Battery, 2nd of the 5th Field Artillery.  He indicated that his duties included guard duty, cook, helping out with mail, driving a Palletized Load System (PLS) vehicle and serving as a mechanic.  With respect to traumatic experiences he reported the following:  (1) On one occasion, he and another specialist came under mortar attack while on guard duty but no one was injured or killed.  There was no follow-up fire.  (2) In another incident, he and another friend were driving separate vehicles, when his friend accidently rolled the truck over a concrete barrier.  He reported that everyone was okay and there were no explosions or enemy fire.  (3) In another incident, he and some others were on a mission driving PLS vehicles when the 3rd vehicle driven by his friend, T.B., was hit by an IED blast.  The Veteran noticed that the tires were blown up and the gas tank was punctured but his friend was not injured.  No one had been injured.  With respect to this stressor, the examiner noted that in previous reports, it was indicated that T.B. had been injured in the blast.  Therefore, the Veteran's report today that his friend had not been injured was in contrast to what he previously claimed.  The Veteran did report that two people on his base were killed from a rocket attack but he did not have exposure to that event.  He described receiving a small arms fire on only one occasion but he could not see where it was coming from and he did not get permission to fire.  No one was injured.

The examiner continued to provide a detailed assessment of PTSD and concluded that the Veteran had not reported experiencing a traumatic stressor that meets Criterion A for the diagnosis of PTSD.  The examiner noted that the Veteran was not spontaneously reporting reexperiencing events, avoidance or numbing symptoms of PTSD.  The examiner noted the Veteran did describe some hyperarousal symptoms such as difficulty sleeping, feeling on guard and feeling anxious in crowds; however, the examiner noted that these symptoms may have predated the Veteran's military service.  

The examiner noted that past diagnoses of PTSD in the record were not based on any comprehensive clinical or diagnostic assessment or any testing.  The examiner reported that the Veteran was never queried about the specific traumatic events in detail, and symptoms in those reports were not directly related to specific stressful events.  The examiner determined that the Veteran did not have a traumatic stressor and was not spontaneously reporting any symptoms consistent with PTSD.  It was noted that the records did not indicate adequate evaluation or symptoms to warrant any past diagnosis of PTSD.  The examiner felt that when taking into account all available evidence and information, there was not enough information to warrant a diagnosis of PTSD, indicating that previous diagnoses of PTSD were inadequate and not based on full information required for DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) criteria.  The examiner diagnosed cannabis abuse and alcohol abuse that were both unrelated to military service.       

In a February 2012 VA electronic record, it was reported that the Veteran had a positive PTSD screen.    

The Board notes that the VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  While prior VA treatment reports suggested "provisional PTSD" or PTSD, those reports were not based on any comprehensive clinical or diagnostic assessment.  As such, those records are entitled to little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board finds the opinion by the VA examiner noting that the Veteran does not meet the diagnostic criteria for PTSD to be more probative as it was provided following review of the claims file and detailed examination of the Veteran, including his reports of specific stressors, and provided a rationale for the conclusions reached including discussion of the DSM-IV criteria.  

Moreover, although a current VA treatment record dated in February 2012 (following the June 2011 VA examination) reflects a positive PTSD screen, PTSD has not been diagnosed.  Such a result does not show that the Veteran has a current diagnosis of PTSD in accordance with DSM-IV.

In sum, the most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.  The Board finds, accordingly, that the preponderance of the evidence is against the claim and service connection for PTSD is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the claim for service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder and anxiety disorder, a remand is required in this case.

VA treatment records dated from 2010 to 2012 reflect diagnoses of adjustment disorder and anxiety disorder.  Specifically, in a July 2011 record, the Veteran reported having bad dreams a few times a week and that he tries not to think about his military experiences.  

As noted previously, an April 2006 service treatment record reflects the Veteran's complaints of having problems sleeping since his return from overseas.  In an April 2007 report of mental status evaluation, he reported being depressed.

Although a VA examination was conducted in June 2011, that examiner's evaluation was primarily focused on PTSD.  Given that the record now also reflects diagnoses of adjustment disorder and anxiety disorder, the Board finds a new VA examination is necessary to determine whether the Veteran suffers from an acquired psychiatric disorder other than PTSD, that is related to service.  McLendon v. Nicholson, 20 Vet. App. (2006).

The VA claims folder and electronic Virtual VA file was reviewed and revealed VA treatment records dating up to April 2012.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all mental health treatment records for the Veteran from the Pittsburgh VA Medical Center dating from April 2012.  If the records are not available, the claims file should be annotated as such and the Veteran notified of such.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and extent of any current psychiatric disabilities (other than PTSD), and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than PTSD), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that a current psychiatric disability arose during service or is otherwise related to any incident of service.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


